Title: To John Adams from John Quincy Adams, 9 November 1794
From: Adams, John Quincy
To: Adams, John



My dear Sir
The Hague November 9. 1794.

Under the present circumstances of affairs in this Country, I did not think it prudent to make any unnecessary delay in England, and accordingly left London on the 28th: of last month. Our passage to Helvoet was short though not agreeable; the packet being very much crowded with passengers. We were only three days from London to this place.
I had been told in England, that I should perceive fewer symptoms of War in this Country than I should leave behind me there, but I had no idea of finding every thing so perfectly quiet as it is. Excepting the course of conversation in Company, you would imagine yourself to be in a Land blessed with a profound Peace. No confusion; no agitation; no aggregations in the streets; no appearance of exertion. I had almost said no symptom from any part of the people, of feeling an interest in the fate of their Country. You remember Sir, how feeble the efforts of this people were when their war broke out with England in 1781. Yet at that time the active spirit of Liberty predominated. Patriotism was the popular idol, and the power which upon the whole, governed the Country rested much for its support upon the motives of public spirits. But now, that the reins of Government are held by a power, professedly founded upon mere force; a power, which has always been at war with public spirit, and considered patriotism as its deadly enemy; which has always dreaded enthusiasm, and discountenanced the amour sacré de la Patrie, you may judge what a state of lifeless imbecility characterizes the people even at a moment so full of danger and dismay as the present.
The Government meets with no internal resistance. The appearance of opposition lately made at Amsterdam, has been completely crushed, and the petitioners have tamely delivered up their arms at command. Van Staphorst has fled, and is safe at Hamburg. Visscher is in close confinement, and patriotism is again compelled to hide its head. This people I fear have lost that Energy of character which once so honourably distinguished them. Had there been a common share of spirit displayed by the petitioners at Amsterdam, the consequences I am informed would have been extremely different; but it was a struggle between Weakness and Impotence, in which the former can scarcely be said to have obtained the Victory, though the latter was certainly defeated. But passive obedience and non-resistance are one thing; and the warm, animated zeal, which is necessary for the defence of an invaded Country, the dauntless heart and the nervous arm, which inspired and directed by the enthusiasm of Liberty have heretofore performed miracles for the salvation of this as well as of other Countries, are another. The strength of the Government is sufficient to controul the inclinations of their adversaries within their walls, but it can hope nothing from their assistance. It can paralize their limbs but cannot arm them in its defence.
They have to contend with Enemies of a very different description. With Armies, powerful in numbers, under the most perfect discipline, and of uncontroulable impetuosity, and who pursue to the utmost every advantage they obtain.
There is another Circumstance, which has added to the extreme debility which has characterized the defence of their  country frontier against the present invasion. The length of time elapsed since this Country has been before engaged in a war by land, has removed all the officers of martial experience from their troops, but especially from the command of their fortified towns. The usual system of patronage and protection has conferred most of these places as sinecures upon favourites; and in the distribution of the places military merit has been deemed the most unnecessary and useless of all qualifications in the officer to be provided for. The benefit of the individual was the only consideration of importance, for as to the service required, where is the cowardice or stupidity, that can be inadequate, to the mere parade of a military Government in time of Peace?
But however suitable the post may be to the officer, in Peace, it seems the officer turns out very unsuitable to the post in War: so that when the day of trial comes, one Commander resigns, on account of his Health; another finds himself incapable to maintain his station from his old age. A third contrives means to be disgusted at some paltry pretence for taking offence; and a fourth without ceremony surrenders as soon as his command is invested. I am told that all these things have really happened; and the most bitter execrations are vented against the Prince of Hesse, the late Governor of Bois le Duc, for capitulating as he did. Treachery and cowardice are both very liberally imputed to him by the partizans of this Government; but I know not with how much foundation. A momentary popular odium is very often the lot of the best Officer when unfortunate, and at such a point of time the voice of the people is far from being infallible. The Commander at Bois le Duc may therefore have been fully justifiable in his surrender; but I have seen a Gentleman who was there at the time, and is very decidedly of a different opinion.
They are equally dissatisfied with the behaviour of their allies; particularly the British. The king of Prussia has abandoned the confederacy; and the Emperor will probably do the same. The English and Dutch troops cannot harmonize together, and the former have made themselves so obnoxious by plundering the Country they are employed to defend, that their assistance is more dreaded than the attacks of the Enemy.
What then must be the expectations of the ruling power here; with one half of their own people, exulting secretly at every Victory of their Enemies, and wishing to be conquered as a relief from oppression: with officers incapable of defending, their defensible posts, and with troops who fight bravely only against one another: with allies dayly forsaking them and associates whose assistance is a calamity. It seems to me clear beyond a doubt that their only remaining resource is Peace.
But before it can be ascertained whether even this resource will avail them, it is to be settled whether France will treat with them. The general opinion, the grounds of which I do not know, seems to be that she will, but separate from Great-Britain.
The patriotic party indeed imagine, and I may add they hope she will not. It is to me a new thing under the Sun, to see a people anxious to be conquered, and praying for the success of their enemies; though not indeed in the spirit of Christian humility. This phenomenon, now discovers itself more and more to my view. Since my arrival here the intelligence has been generally unfavourable to the Allies. The king of Prussia’s Peace is ascertained. Maestricht has capitulated, and Nimeguen is severely bombarded: at each of these several articles of news I have seen more than one Dutchman’s eyes sparkle with pleasure, and I have observed countenances to fall at the transient rumours of successful sallies from both those Towns, which have been invented and propagated to cheer the sinking Spirits of the Orange party.
But the french have hitherto shewn no distinction between the parties in their Treatment of the conquered towns. They have discovered no propensity to favour the patriots and no particular animosity to the others: all have fared alike, and all have fared well. Their property has all been subject to the requisition of the Republic; and has been paid for in Assignats, but otherwise I hear of no occasion of complaint that has been given them by their conquerors.
If this system, so full of wisdom and moderation should be pursued by the french Republic, and she should continue carefully to avoid any interference in the internal affairs of this Country, she will certainly make no scruple at treating with the present Sovereign, and the constituted Authorities by obtaining Peace, may still secure the continuance of their own existence.
The terms she will be disposed to grant, will no doubt be hard, and a separate Peace might be extremely disagreeable to the House of Orange in particular. But when the Question is reduced to the alternative of Death or amputation, there can be but little hesitation in the choice—
It becomes therefore very probable that in the course of the present Season a general peace except between France and Britain will take place; in which case the war for the future will probably be confined to the Sea, and the naval supremacy of the Island will be disputed more obstinately than it ever has been hitherto.
As the great object of political speculation at present is the proximity of Peace, I have dwelt upon the subject I fear even to tediousness. But in endeavouring to discover the position of the several parties, and the operation of interests at this moment from which you will be enabled to judge of the probable event much better than I can, I hoped you would excuse the minuteness which occasions my prolixity, as well as the freedom of my observations.
In my official correspondence with the Secretary of State, I feel a restraint owing perhaps to the natural awkwardness of novelty. The constant dread of committing some impropriety to the paper, prevents me from saying many things, which naturally flow from a confidential communication. If any facts or observations contained in my Letters to you, are in your opinion by any possible connection with the advantage of the public service, worthy of being known to the President, I have no doubt you will impart them to the Secretary of State. I have all possible confidence in him personally, and hope to acquire in time the habit of writing to him, with as much ease and freedom as is consistent with diplomatic decorum.
I took the liberty of sending you from London, a new publication strongly recommended to me by our friend Stockdale, but the character of which I do not know. He said it contained a great number of interesting particulars relative to our neighbours the Indian tribes, and I thought it would afford you some amusement at least. I hope you will have received it when this reaches you. By the first opportunity from Amsterdam you will also receive the little Treatise of Martens, from Dear Sir, / Your ever affectionate Son 
John Q. Adams.